Citation Nr: 1645231	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which, in relevant part, denied service connection for diabetes mellitus.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.

This appeal was before the Board in January 2013 and July 2015 on which occasions it was remanded for further development.  

The Board observes that the issue of entitlement to service connection for tinnitus was also remanded by the Board in July 2015.  However, in a March 2016 rating decision, the RO granted service connection for tinnitus.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2015 remand directives, the RO was to obtain ship logs for the USS Coral for the appellant's period of service from January 1962 to June 1962.

A review of the claims file reveals that a request for ship logs from April 1962 to June 1962 was made and relevant records were provided.  However, the evidence does not suggest that efforts were made to obtain records from January 1962 to April 1962.  Further, there is no indication that the ship logs are otherwise unavailable.  As such, remand is again required to comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate Federal Agency as needed, and request ship records and deck logs of the USS Coral for the time period from January 1962 to April 1962.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




